 

Case 1203 ey OORS GRD Document 41 Filed 9/7/4,6/20 PES? hp 2

GCE INTERNATIONAL, INC.,
Plaintiff,
V.
HIGH POINT DESIGN, LLC,

Defendant.

 

HIGH POINT DESIGN, LLC,
Counterclaim Plaintiff,
Vv.

GCE INTERNATIONAL, INC., and
CVS HEALTH CORPORATION,

Counterclaim Defendants.

 

Ne Nee Ne ee eee Oe eee”

 

Case No. 1:20-cv-00696 (GBD)

ECF CASE

[PRePOeSED] ORDER GRANTING
AGREED STIPULATION TO AMEND
PARTY NAME AND CASE CAPTION
AND EXTEND TIME TO ANSWER

 
Césed 2AGne06866SBBD Ddounreah43asl AriteHCO7 206220 Aetage22obf22

Before the Court is Counterclaamm Defendant CVS Health Corporation’s and
Defendant/Counterclaim Plaintiff High Point Design, LLC’s (“High Point’) Agreed Stipulation to
Amend Party Name and Case Caption and Extend Time to Answer with respect to CVS Pharmacy,
Inc. (“Stipulation”). Good cause appearing in view of the parties’ agreement, it is hereby ordered
that CVS Pharmacy, Inc. be substituted for CVS Health Corporation in High Point’s Counterclaim
Complaint (ECF No. 28), and that the deadline for CVS Pharmacy, Inc. to respond to High Point’s

Counterclaim Complaint (ECF No. 28) be extended seven (7) days to and including July 24, 2020.

pates: JUL 2.0 2020 nig. E Danbeh
iC Gre B. Daniels

United States District Judge

 

 
